Citation Nr: 0212822	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-09 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include a skin disorder.  

(The issue of entitlement to an increased rating for 
posttraumatic stress disorder (PTSD) will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The veteran had active service from June 1972 to February 
1975, along with one year, ten months, and seventeen days of 
prior active duty.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The case was remanded in March 2001 
for additional development.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for PTSD, currently 
rated 30 percent disabling, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  


FINDING OF FACT

The appellant has residuals of a skin disorder of the feet 
that are related to his period of military service.  


CONCLUSION OF LAW

Residuals of a skin disorder of the feet were incurred in 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000) (herein "VCAA") became law while this claim 
was pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107.  Further, implementing regulations have been published. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable here, the provisions of 
the regulations merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA.  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA.  The most recent 
Supplemental Statement of the Case addressed the changes and 
informed the appellant of the new law and its effect on his 
claim for service connection for a bilateral foot disorder.  
The RO provided the appellant with the pertinent evidentiary 
development required by VCAA.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the appellant of his right to submit evidence.  Thus, the 
Board finds VA has completed its duties under VCAA.  Further, 
VA has completed the development of this case under all 
applicable law, regulations and VA procedural guidance.  See 
also 38 C.F.R. § 3.103.  Therefore, it would not abridge the 
appellant's rights for the Board to proceed to review the 
appeal.  

Specifically, the appellant's application for the benefit 
claimed in this case is complete.  38 U.S.C.A. § 5102; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §3.159(a)(3)).  The March 2000 and January 2002 
rating decisions, the April 2000 statement of the case (SOC) 
and the January 2002 supplemental statement of the case 
(SSOC) notified him and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, the evidence to be provided by the appellant, 
and the applicable laws and regulations.  38 U.S.C.A. 
§ 5103(a).  Additionally, along with a copy of the rating 
decisions, the appellant was sent a VA Form (4107) explaining 
his rights in the VA claims process.  The March 2001 remand 
by the Board indicated to the appellant what evidence it 
believed should be obtained in order to properly adjudicate 
his claim.  The appellant was informed him that VA would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The Board concludes that the discussions 
in the rating decisions, the SOC, and the SSOC, along with 
the Board's March 2001 remand, adequately informed the 
appellant of the evidence needed to substantiate his claim 
and complied with VA's notification requirements that are set 
out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  VA has made reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim for benefits, including 
efforts to obtain relevant records.  38 U.S.C.A. 
§§ 5103A(a)(1) & (b)(1); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §3.159(c)).  The 
record shows that the RO has secured the appellant's service 
medical records and VA medical treatment records since 
service.  Furthermore, in keeping with the duty to assist, 
the appellant was provided a VA examination in October 2001.  
The appellant has not reported that any other pertinent 
evidence might be available regarding his bilateral foot 
disorder.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Notably, neither the appellant nor his representative has 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  Thus, the Board 
finds that there is no reasonable possibility that further 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the appellant is not 
prejudiced by the Board's review on the merits.  Compare 
Bernard, at 393.  

The appellant asserts that he has a bilateral foot disorder 
that is related to service.  He contends that he was 
initially treated for a skin rash involving his feet in 
service and that it has persisted since then.  

Service medical records show that the appellant was seen in 
October 1972 and January 1975 for treatment of calluses on 
his feet.  He was treated for what was thought to be 
residuals of a gunshot wound in service and according to a 
March 2000 rating action, he was awarded several Air Medals 
for repeated flights in hostile territory.  His February 1975 
separation examination noted that the feet were normal.  

At an October 2001 orthopedic examination, the appellant 
indicated that he had first experienced a rash on his feet in 
1972 in Vietnam, which had persisted up to the present time, 
and which he treated with Lamisil.  Examination of the feet 
revealed well-healed amputation stumps at the left great and 
second toes, which the appellant indicated had resulted from 
a "1933" lawnmower accident.  There were no callosities, 
breakdown, or unusual shoe wear pattern to indicate abnormal 
weight-bearing.  There were no skin or vascular changes, 
hammer toes, flat feet, or hallux valgus.  The appellant's 
posture when standing and squatting was good.  The examiner 
noted that there was some old scarring on the skin of the 
feet, but that there was no ulceration, exfoliation, or 
crusting at the current time, and no associated systemic or 
nervous manifestations.  The examiner opined that any fungus 
or infestation involving the appellant's feet was probably 
due to his time in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Although the appellant is not shown to have any active 
symptoms related to a skin disorder of the feet, the recent 
examination did reveal scarring on the skin of the feet, and 
the examiner stated that he felt the appellant probably had 
had a fungus or infestation of the feet that was related to 
his service in Vietnam.  Because the appellant is a combat 
veteran, and all doubt is resolved in his favor, the Board 
finds a link between the scarring on the appellant's feet and 
the skin disorder of the feet in service, which warrants a 
grant of service connection for residuals of a skin disorder 
of the feet.  


ORDER

Service connection for residuals of a skin disorder of the 
feet is granted.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


